DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,381,302. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.  Claims 2-13 and 15-20 are also rejected based upon dependence on the independent claims.
The difference between the instant claims and USPN 10,595,308 are analyzed in the table below:

Instant Application
USPN 11,381,302
Difference
1. A source terminal for communications with a destination terminal, both located near or on earth surface, via a plurality of satellite links to a first cluster and a second cluster of satellites in corresponding slightly inclined Geostationary Satellite Orbits (GSOs), 

the first and second clusters of satellites are centered on first and second GSO orbital slots respectively as viewed by the source terminal and the destination terminal, 

the source terminal comprising: a transmitter comprising: a preprocessor configured to perform a K-muxing transform on M concurrent input data streams to generate concurrently M output data streams, M being an integer greater than 1, 


each of the M output data streams being a linear combination of the M concurrent input data streams, the K-muxing transform having an inverse transform; a bank of modulators configured to transform N of the M output data streams into N signal streams destined for the destination terminal, N being an integer less than or equal to M; 

and a multibeam antenna system configured to concurrently and dynamically track and communicate with the first and second clusters of satellites via the plurality of satellite links, 

the multibeam antenna system transforming the N signal streams into N shaped beams and radiating N.sub.1 of the N shaped beams towards the first cluster of satellites and N.sub.2 of the N shaped beams towards the second cluster of satellites, N.sub.1 and N.sub.2 being positive integers and N.sub.1+N.sub.2=N.
1. A source terminal for communications with a destination terminal, both located near or on earth surface, via a plurality of satellite links to a cluster of satellites in corresponding slightly inclined Geostationary Satellite Orbits (GSOs), 

the satellites moving in northward and southward directions mostly centered on a first GSO orbital slot as viewed by the source and the destination, 

the source terminal comprising: a transmitter comprising: a preprocessor configured to perform a K-muxing transform on M concurrent input data streams to generate concurrently M output data streams, M being an integer greater than 1, 

each of the M output data streams being a linear combination of the M concurrent input data streams, the K-muxing transform having an inverse transform; a bank of modulators configured to transform the M output data streams into N signal streams destined for the destination terminal, N being an integer less than or equal to M; 

and a multibeam antenna system configured to dynamically track and communicate with the cluster of satellites via the plurality of satellite links, 


the multibeam antenna system transforming the N signal streams into a plurality of shaped beams and radiating the shaped beams towards the cluster of satellites.
The steps between the two claims are the same and the differ in that the instant application shaped beams are further defined by N1 and N2 and an equation N1+N2=N.  This formula is not found in the Patent 11,381,302.  







14. A system for communications between a source terminal and a destination terminal, both located near or on earth surface, via a plurality of satellite links to a cluster of satellites, the system comprising: the source terminal comprising: 









a transmitter comprising: a preprocessor configured to perform a K-muxing transform on M concurrent input data streams to generate concurrently M output data streams, M being an integer greater than 1, each of the M output data streams being a linear combination of the M concurrent input data streams, the K-muxing transform having an inverse transform; a bank of modulators configured to transform the M output data streams into N signal streams destined for the destination terminal, N being an integer less than or equal to M; 

a multiple-input multiple output (MIMO) processor coupled to the bank of modulators, configured to perform handshaking procedure with the destination terminal and to measure channel-state-information dynamically; 

and a multibeam antenna system coupled to the MIMO processor, configured to dynamically track and communicate with the cluster of satellites via the plurality of satellite links, the multibeam antenna system transforming the N signal streams into a plurality of shaped beams and radiating the shaped beams towards the cluster of satellites.
15. A system for communications between a source terminal and a destination terminal, both located near or on earth surface, via a plurality of satellite links to a cluster of satellites in corresponding slightly inclined Geostationary Satellite Orbits (GSOs), the satellites moving in northward and southward directions mostly centered on a first GSO orbital slot as viewed by the source and the destination, the system comprising: the source terminal comprising: 

a transmitter comprising: a preprocessor configured to perform a K-muxing transform on M concurrent input data streams to generate concurrently M output data streams, M being an integer greater than 1, each of the M output data streams being a linear combination of the M concurrent input data streams, the K-muxing transform having an inverse transform; 





a bank of modulators configured to transform the M output data streams into N signal streams destined for the destination terminal, N being an integer less than or equal to M; 


and a first multibeam antenna system configured to dynamically track and communicate with the cluster of satellites via the plurality of satellite links, the multibeam antenna system transforming the N signal streams into a plurality of shaped beams and radiating the shaped beams towards the cluster of satellites.
These claims differ only in that the Patent 11,381,302 goes into further detail and limitations about the use of inclined GSOs along with their specific trajectories.  The instant application does not contain these limitations and is therefore broader and fully encompassed by claim 15 of Patent 11,381,302.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478